

PERSONAL & CONFIDENTIAL




March 6, 2009


Jonathan Hirst
144 Litchfield Road
Norfolk, Connecticut 06058


Dear Jonathan,


On behalf of KIT digital, Inc. (the “Parent Company”), we are pleased to confirm
your employment with KIT digital FZ-LLC, KIT digital’s Dubai subsidiary (“KIT”
or the “Company”) as Chief Financial Officer of the Parent Company under the
following terms and conditions.


1.   APPOINTMENT


The Company employs Executive in the capacity of Chief Financial Officer. The
Executive has the duties and responsibilities habitually associated with such a
post with a U.S. public company including but not limited to developing and
maintaining financial organizations, systems and staffing to safeguard the
assets of the Parent Company and its subsidiaries; assessing and managing risk;
managing the cash and working capital resources; ensuring compliance with both
SEC (including the requirements of the Sarbanes-Oxley Act) regulations and local
laws (including tax compliance) wherever the Parent Company and its subsidiaries
operate; ensuring the provision of relevant and timely financial information and
financially-based strategic advice to Senior Executives and (as required) the
Parent Company’s Board of Directors; and assisting in the provision of investor
relations and any other requirements that the President may from time-to-time
request. Executive shall report to the President, Gavin Campion, and shall be
based in the head office in Dubai or in such other location as Company and
Executive agree and deem appropriate over time.


2.   DURATION OF CONTRACT


Your employment with the Company shall commence on March 23, 2009 (“Commencement
Date”) and shall continue in full force and effect for an indefinite period
subject to approval of the UAE Labor and Immigration Departments and/or any
other government authority as required. Executive shall formally assume the role
of Chief Financial Officer on April 27, 2009.


3.   PROBATIONARY PERIOD


Your employment with the Company shall be subject to a three-month probationary
period in accordance with UAE law.


 
 

--------------------------------------------------------------------------------

 
 
4.   COMPENSATION


4.1   Compensation. In consideration for his service, the Company shall pay
Executive a Total Compensation in the amount of AED 733,400 (Seven-Hundred
Thirty-Three Thousand Four-Hundred UAE Dirhams). This compensation level in UAE
Dirhams will be adjusted from time to time such that it always equals US$200,000
(Two Hundred Thousand United States Dollars). The AED 733,400 level is based on
the current fixed exchange rate of 3.667* paid monthly in arrears. The Total
Compensation payable monthly shall be as follows:
 
Base Compensation:
36,670 Dhs.
Housing Allowance:
15,279 Dhs.
Transport Allowance:
9,168 Dhs.
TOTAL COMPENSATION:
61,117 Dhs. /- (US$16,666.67) monthly


*To the extent that the Exchange Rate fluctuation is in excess of 1%, the Dollar
amount shall remain constant and corresponding adjustments shall be reflected in
the Dirham amount only.


4.2   Performance Incentive. Based on the success of the Parent Company’s gross,
net, EBITDA and cash target levels, the 2009 bonus would be a maximum of 50% of
the Executive’s Total Compensation paid in 2009. Targets and criteria will be
agreed by Executive and in alignment with the Executive Bonus Plan, to be
determined.


4.3   Relocation Allowance.  The Company shall provide you with an economy class
return ticket from your home country. The Company shall also reimburse
reasonable relocation expenses for the Executive and Executive’s family. Shared
accommodation will be provided for the first month in an existing team member’s
accommodation.


4.4           Stock Options. The Executive is entitled to 400,000 stock options
in the Parent Company. These options will be ratified by the Board of Directors
of the Parent Company and are subject to separate agreements entered into
between the Executive and the Parent Company. Such options will be issued with a
strike price, vesting period and acceleration provisions in accordance with the
Parent Company’s 2008 Incentive Stock Plan, duly ratified by the Parent
Company’s Board of Directors and shareholders. Subject to satisfactory
performance, the Executive will receive a minimum of 150,000 additional options
after 12 months of service.


4.5           Other Amounts. The Company shall arrange for a residence visa if
required and health insurance for the Executive and Executive’s family. If
required the Executive shall be advanced an amount up to 150,000 AED (such
amount to be determined by the Executive) in the form of a Company loan to
secure rental accommodation in Dubai for a 12-month rental payment. The
repayment of the advance is the responsibility of the Executive and will be
deducted from the Executive’s salary on a monthly basis. The Executive shall
execute such documents as may be requested by the Company to evidence the
Company loan subject to the terms herein, prior to the issuance of the loan by
the Company.  The Dubai market is increasingly not requiring 12-month advance
payments; it is preferred that the Executive take accommodation without the need
for the upfront payment.


4.6           Business Travel.  The Company shall reimburse Executive for
pre-approved expenses related to business travel, including economy class
airfare.


4.7           Applicable Taxes. There is no personal income taxation under UAE
Law. However, the compensation amounts referred to in this Offer may be subject
to personal income taxation in the home jurisdiction of the Executive. Executive
shall be responsible for filing any annual returns or statement and shall be
responsible for making any income tax payments to the relevant authorities in
respect of any taxable income under the laws of Executive’s home jurisdiction.


 
 

--------------------------------------------------------------------------------

 
 
5.   WORKING DAYS/HOURS


Executive is employed in a professional, supervisory and/or managerial capacity,
and as such shall be expected to accomplish all tasks reasonably assigned to
him, in whatever time as may be required for the performance of such tasks,
without any additional remuneration.


6.   HOLIDAYS/LEAVE


6.1   Executive shall be entitled to annual leave of twenty (20) working days in
accordance with UAE Labour law and accrued beginning on the Commencement Date at
the rate of 1.7 days per month. Executive shall be permitted to use annual leave
after the completion of his probationary period and with Company’s prior
approval. The Company currently recognizes ten (10) public holidays per annum.


6.2           Unused annual leave shall not be converted into cash compensation
nor carried forward to the following year. However, if Executive’s annual leave
is due and if urgent business arises and his availability is required,
Executive, upon Company’s approval, shall have the right to carry forward his
unused annual leave as determined by the Company.


6.3           Sick leave shall be in accordance with the provisions of the UAE
Labor Laws and Regulations. Executive will not be entitled to any paid sick
leave during his probationary period.


7.   RESPONSIBILITIES/CONFIRMATION


7.1   Executive will devote the whole of his professional time and attention to
employment with the Company and the furtherance of its interest. Executive will
not, during the period of employment with the Company, be concerned directly or
indirectly with any other business without the prior written consent of Company.
This Article 7.1 shall not apply to passive participation in the form of
shareholding/equity interests in third party entities. Notwithstanding the
above, the Company hereby acknowledges and agrees to the participation of the
Executive in the companies in which Executive is currently involved in such
capacities and to such terms as are set out in Schedule D (“Permitted
Activities”).


7.2           Executive will not accept any gift, payment of any kind or any
other benefit from or on behalf of any third party connected with the business
of the Company.


7.3           Executive will comply with Company’s Policies and Procedures in
addition to any internal regulations and rules which may be amended from time to
time at Company’s sole discretion, provided that the Company provides the
Executive at least thirty (30) days notice of any amendments thereto. In the
event of direct conflict between the Company’s Policies and Procedures and this
Agreement, this Agreement shall prevail.


7.4           The Executive may hold directorial or other positions related to
Executive’s shareholding in certain other companies, provided that (a) such
companies do not compete with Company in any way, (b) such involvement does not
occupy more than five (5) hours of Executive’s time per week, and (c) Chief
Executive Officer of Company provides written permission (by mail or email) for
such involvement at least once per year at the behest of the Executive. Such
permission will not be unreasonably withheld.


 
 

--------------------------------------------------------------------------------

 
 
8.   TERMINATION/DISMISSAL


8.1           Either party may terminate the employment relationship at any time
by giving the other party not less than thirty (30) days written notice. In the
event Company dismisses Executive without cause after the probationary period,
Executive is entitled to three (3) months’ severance pay.


8.2           The Company has the right at any time to immediately dismiss
Executive without notice or in lieu of notice and without any benefits
whatsoever upon the occurrence of any of the following events:


8.2.1   If Executive commits an Article 120 violation of the UAE Labor Law
(Attached hereto as Schedule A);


8.2.2   If Executive is in breach of the Non-Competition Agreement (attached as
Schedule B) or the Non-Disclosure Agreement (attached hereto as Schedule C);


8.2.3   After Executive receives written notice of conduct which is in violation
of policies, standards, and regulations of the Company as established from time
to time, and after a reasonable period of time to correct the conduct, Executive
willfully fails or refuses to comply, in a material manner, with the policies,
standards, and regulations of the Company;


8.2.4   Executive engages in fraud, dishonesty, or any other act of material
misconduct in the performance of Employee's duties on behalf of the Company;


8.2.5   Executive fails to perform any material provision of this Agreement to
be performed by Employee, provided however, that if such breach can be cured,
the Employee will receive reasonable, written notice of breach and opportunity
to cure such breach.


8.4   Upon termination of employment, Executive will at once deliver to the
Company all documents, samples, brochures, data, effects, money or other
property belonging to the Company which are in Executive’s possession, charge,
control or custody.


8.5   Upon termination of employment (for whatever reason), Executive shall not,
in any manner, claim any compensation of whatever nature and type except as
entitled hereunder.


9.    CONFIDENTIALITY AND NON COMPETITION


The Executive shall execute the Non-Competition Agreement attached hereto as
Schedule B and a Non-Disclosure Agreement attached hereto as Schedule C as a
condition to employment with the Company. Said Non-Competition Agreement and
Non-Disclosure Agreement shall form an integral part of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
10.   INTELLECTUAL PROPERTY RIGHTS


All rights, titles and interests in and to all work product and other materials
produced or provided pursuant to this Agreement, including all rights in
copyrights, research, documents, business development plans or strategies data,
reports, audio and video materials, databases, or other materials used or
produced by Executive in the performance of his duties pursuant to this
Agreement, including any modifications, enhancements, or derivative works
therefor and/or other intellectual property rights pertaining thereto (“Work
Product”), shall be held by the Company, and all Work Product shall, to the
extent possible, be considered works produced by Executive during his employment
for the sole benefit of Company. Executive shall take all actions deemed
necessary by Company to protect Company's rights therein. In the event that the
Work Product does not, for any reason, constitute work produced by Executive
during Executive’s employment for the sole benefit of Company under applicable
law, or in the event that Executive otherwise retains any rights to any Work
Product, Executive agrees to assign, and upon creation thereof hereby
automatically assigns, all rights, titles, and interests in and to such Work
Product to the Company, without further consideration. Executive agrees to
execute any documents of assignment or registration of copyright requested by
Company respecting any and all Work Product.


11.   INDEMNIFICATION


Executive hereby agrees to indemnify and keep Company indemnified from and
against all claims, demands, damage, loss or liability (whether criminal or
civil) suffered and legal costs incurred by the Company arising out of or in
connection with Executive’s breach of this Agreement or violation of any law
which adversely affects the Company or results in a successful claim by any
third party against the Company.


12.   ENTIRE AGREEMENT


Upon acceptance of this Offer of Employment by the Executive, as signified by
execution of the same by the Executive, this Offer of Employment shall become a
binding contract and constitutes the entire agreement between the parties and
cancels and supersedes any prior understandings, agreements, promises and
contracts, whether oral or written with respect to any employment and/or
consultancy services to be provided by the Executive, which have been entered
between the Executive, the Company and/or the Parent Company (with the exception
of said agreements specifically related to the Executive’s options issued
pursuant to the Parent Company’s 2008 Incentive Stock Plan. The terms and
conditions of this Offer of Employment may only be amended or supplemented by
the written agreement of the parties.


13.   SEVERABILITY


If any provision herein is determined to be invalid or unenforceable in whole or
in part, such invalidity or unenforceability will attach only to such provision
or its part and the remaining part of such provision and all other provisions of
contained herein shall continue in full force and effect.


14.   OTHER BENEFITS


Executive shall be entitled to other employment benefits which are dictated or
governed by the Executive’s employment status as it is described in Company’s
Policies and Procedures.


 
 

--------------------------------------------------------------------------------

 
 
15.   GOVERNING LAWS/DISPUTES


The employment shall be governed by and construed in accordance with the law of
the UAE Federal Labor Law and Regulations No. 8 of 1980, as amended. Any dispute
arising out of this Offer of Employment which cannot be settled amicably between
the parties shall be referred to the Courts of the Emirate of Dubai.


16.   SURVIVAL


The terms of Articles 8 (Termination/Dismissal), 9 (Confidentiality and
Non-Competition), 10 (Intellectual Property), 11 (Indemnification), 12 (Entire
Agreement), 13 (Severability), 15 (Governing Law), 16 (Survival) and Schedules B
and C shall survive the termination of this Agreement.


With the formalities covered, we look forward to continue working with you.
Please feel free to call or email me if you have questions or concerns.


Sincerely,


/s/ Gavin Campion


Gavin Campion
President
KIT digital, Inc.




I, William Jonathan Hirst, acknowledge I have read and agree to the terms and
conditions set out in this Offer of Employment and in the attached Schedules and
accept this job offer of Chief Financial Officer by KIT digital, FZ-LLC. Upon
execution of this Offer of Employment, I understand and agree that this Offer of
Employment shall constitute a formal contract of employment.


Read, Agreed and Accepted:
 
 

Signature:
/s/ Jonathan Hirst
Date:   3/6/09
 
William Jonathan Hirst
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


ARTICLE 120 VIOLATIONS




1.       If the Executive has adopted false identity or nationality or has
submitted forged certificates or documents.


2.       If the Executive is dismissed during the probationary period.


3.       If the Executive has committed a mistake and has resulted in
substantial loss for the employer, provided that the employer notifies the
Labour Department within 48 hours of his becoming aware of the incident.


4.       If the Executive has violated instructions for work or work place
safety, provided that (i) such instructions were displayed in a prominent place;
and (ii) the employee has been informed of them orally if the employee is
illiterate.


5.       If the Executive failed to carry out his duties as stipulated in the
employment contract and continued to do so despite receiving a written warning
to terminate his employment.


6.         If the Executive discloses a secret of the employer.


7.       If the Executive is convicted of a crime involving honour, honesty or
public morals.


8.       If the Executive is found drunk or under the influence of drugs during
working hours.


9.       If the Executive commits a physical assault on his employer or manager
or one of his colleagues during work.


10.         If the Executive is absent from work, without a valid reason for
more than 20 non-consecutive days in one year or for more than seven consecutive
days.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE B


NON-COMPETITION AGREEMENT




This Non-Competition Agreement (“Agreement”) is hereby entered into and
effective as of the date of the associated Offer of Employment by and between
KIT digital, FZ-LLC and its affiliates including KIT digital, Inc. (d/b/a KIT
digital, Inc.), a Delaware corporation (collectively, “KIT”), and Executive.


As set out in the Offer of Employment between the Company and Executive and for
good consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned Executive hereby agrees, except with the express
prior written consent of the Chief Executive Officer of Company, not to directly
or indirectly compete with the business of KIT and/or its successors and/or
assignees during the period of employment and for a period of three (3) months
following termination of employment, notwithstanding the cause or reason for
termination.


The term “not compete” as used herein shall mean that the Executive shall not
establish, engage, own, manage, operate, join, consult, solicit or accept
employment in a business of video media brand consultancy and video-related
ecommerce, streaming or otherwise providing, through Internet protocol, video
presentation of television programming.


Due to the confidential and proprietary nature of KIT’s business, the Executive
acknowledges through a separate Non-Disclosure Agreement that KIT will provide
Executive access to trade secrets, customers and other confidential data,
including business and financial data and good will. The Executive agrees to
retain said information as confidential and not to use said information on his
own behalf or disclose same to any third party in violation of such
Non-Disclosure Agreement.


Should the Executive violate this agreement, the Executive agrees that money
damages will not be sufficient to redress a breach of this Agreement and that
KIT shall, in addition, be entitled to specific performance, injunctive and
other equitable relief against the undersigned without the need to post any bond
or to prove the inadequacy of money damages as a remedy.


If any part of this Agreement shall be determined by any court of competent
authority to be invalid or unenforceable in whole or in part, such court is
authorized and directed to sever or modify such invalid or unenforceable part,
and to give effect to the remainder of this Agreement to the fullest effect
permitted by law.


This agreement shall be binding upon and inure to the benefit of the parties,
their successors, assigns, and personal representatives. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
USA, without regard to principles of conflict of laws. All disputes arising
hereunder shall be subject to the exclusive jurisdiction of courts of
appropriate jurisdiction located in New York.
 

         
/s/ Jonathan Hirst 
   
/s/ Gavin Campion
 
William Jonathan Hirst  
   
Gavin Campion
     
President
 
Date: 3/6/09
    KIT digital, Inc.                   Date: 3/9/09  



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C


NON-DISCLOSURE AGREEMENT




This is to confirm that KIT digital FZ-LLC and its affiliates including KIT
digital, Inc. (d/b/a KIT digital, Inc.) a Delaware corporation (collectively
“KIT”) will provide Executive certain business and financial information, which
is confidential and proprietary in nature for your examination. KIT is making
such information available to Executive for such purpose only, subject to the
following terms and provisions:


All information and documentation provided by KIT to Executive, in whole or in
part, together with any analyses, compilations, studies or other documents
prepared by Executive, which contain or otherwise reflect any such information
and the review thereof, including but not limited to financial information,
technical specifications, customer data, strategy, investor or other corporate
presentations, is hereinafter referred to as the “Information.”


The Information will be kept confidential by Executive and shall not without
KIT’s prior consent be, directly or indirectly, disclosed or communicated by
Executive in any manner whatsoever, in whole or in part, to any person, firm or
corporation, and shall only be used by Executive in connection with the
corresponding project or duties as set out in the associated Offer of
Employment. Executive agrees to transmit the Information only to those who need
to know such Information and in circumstances in which the recipient is aware of
and has agreed to observe the confidential nature of such Information.


If it is requested at any time, Executive will promptly return to a KIT
designate all copies of the Information provided by KIT in whatever form it may
exist in Executive’s possession or control.


Executive’s obligation hereunder shall not apply to any information which (i)
was known to Executive prior to KIT’s disclosure, provided that such information
was lawfully obtained or developed by Executive and documented in Executive’s
records, (ii) becomes generally available to the public other than as a result
of a disclosure in violation of this Agreement, or (iii) becomes available from
a third party, if to the best of Executive’s knowledge the third party is not
bound by a similar confidentiality agreement, and the third party lawfully
obtained such information.


Without KIT’s prior written consent, Executive will not disclose, directly or
indirectly, to any person either the fact that any investigations or
negotiations are taking place regarding any project undertaken by Executive or
others for KIT, or that Information has been provided to Executive, or any of
the terms, conditions or other facts with respect to any such possible projects.


Notwithstanding any provision of this letter of agreement to the contrary, KIT
acknowledges that Executive may make disclosures as and to the extent (but only
to the extent), required, in the written opinion of counsel, by any governmental
regulatory agency or representative thereof or pursuant to legal process;
provided, however, that in the event Executive is so required to disclose or
make available for review Information and to the extent permitted by law, agrees
to notify KIT promptly of such requirement and to cooperate with KIT to obtain
appropriate protective order or other reliable assurance that confidential
treatment will be accorded such Information.


Executive agrees that money damages may not be a sufficient remedy for any
breach of this Agreement, and that in addition to all other available remedies,
KIT shall be entitled to specific performance and to injunctive or other
equitable relief as a remedy for any such breach, without the need to post any
bond or prove the inadequacy of money damages.


The foregoing obligations shall be in effect during the period of Executive’s
employment and for two (2) years after such time that Executive ceases to work
for KIT.


 
 

--------------------------------------------------------------------------------

 
 
Executive understands and agrees that neither KIT, its shareholders nor
representatives will be under any legal obligation of any kind whatsoever with
respect to any project by virtue of this Agreement, except as to the matters
specifically agreed to herein. KIT accepts no responsibility for any expense,
losses, or actions incurred or undertaken by Executive as a result of the
receipt of the Information.


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflict of laws. All
disputes arising hereunder shall be subject to the exclusive jurisdiction of
courts of appropriate jurisdiction located in New York City.


If the forgoing reflects the understanding and agreement of parties, please sign
and return the original copy of this letter as noted below.
 

         
/s/ Jonathan Hirst 
   
/s/ Gavin Campion
 
William Jonathan Hirst  
   
Gavin Campion
     
President
 
Date: 3/6/09
    KIT digital, Inc.                   Date: 3/9/09  

 
 
 

--------------------------------------------------------------------------------

 
                                                                                                                
SCHEDULE D

PERMITTED ACTIVITIES




Company:  Results International Group


Position:  Associate


Time Allocation per Month:  10 hours
 
 
 

--------------------------------------------------------------------------------

 
 